DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-7, 9-10, 12, 14-18, 20-21, 23, and 25 are currently pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2, 4-7, 9, 14-18, 20, and 25, drawn to a management end apparatus, comprising a memory and a processor, wherein the processor is configured to execute instructions stored in the memory to perform following operations: verifying transaction data; and the endorsement signature module is configured to performing an endorsement signature on the transaction data after verifying the transaction data to be passed, wherein the transaction data after being performed with the endorsement signature will be written into block data of a first chain system; wherein the transaction data comprises a transaction address of a transaction receiving end 6and an address parameter generated during a transaction of this time, the transaction address is generated by using an address parameter generated when the transaction receiving end received a transaction last time, and the address parameter generated during the transaction of this time is used for generating a transaction address for the transaction receiving end to receive a transaction next time; and all receiving transaction data at the same transaction receiving end form a logical chain structure, classified in H04L9/0825 Key distribution {or management, e.g., generation, sharing, or updating, of cryptographic keys or passwords}…{using asymmetric-key encryption or public-key infrastructure [PKI], e.g. key signature or public key certificates}; and H04L9/3247 including means for verifying the identity or authority of a user of the system {involving digital signatures}.
II. Claims 10, 12, 21, and 23 drawn to a user end apparatus, comprising a memory and a processor, wherein the processor is configured to execute instructions stored in the memory to perform following operations: generating a transaction address of a receiving transaction of this time according to an address parameter in a previous receiving transaction data; and searching for transaction data comprising the transaction address from a second chain system, classified in G06Q 20/3825 payment protocols {use of electronic signatures); and G06Q20/3829 payment protocols {involving key management}.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as verifying transaction data; and the endorsement signature module is configured to performing an endorsement signature on the transaction data after verifying the transaction data to be passed…and all receiving transaction data at the same transaction receiving end form a logical chain structure. Subcombination II has separate utility such as generating a transaction address of a receiving transaction of this time according to an address parameter in a previous receiving transaction data; and searching for transaction data comprising the transaction address from a second chain system.  See MPEP § 806.05(d). 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Invention I requires a separate field of search from Invention II. Invention I requires a field of search comprising “(i)verifying transaction data and (ii) perform an endorsement signature on the transaction data after verifying the transaction data to be passed” and Invention II requires a field of search comprising “(i) generate a transaction address of a receiving transaction according to an address parameter in a previous receiving transaction data and (ii) search for transaction data comprising the transaction address from a second chain system.”
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469) 295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY P JONES/Examiner, Art Unit 3685